(FILED:

 

Page 1 of LORRRXeND 4:59 0989/2019

 

 

poc. NO. RECEIVED NYSCEF; 05/16/2019
© 198 pitrannl oF Bukola Bervioe at” Ors7? 2% Ga Wire Srmenr, NEW Yoni Ne¥. 10043
Date filed:
Suprene Court of the State of New Pork Index No.
Cuunty of KINGS Pisinti#(s) designates
——— — - —___— - - — \ Kings
J fal
ZHENBI YANG, County as the place of tria
The basis of the venue is
Plaintiff(s) | Situs of Incident
ageinst Summons with Notice
AHMED M GABALLA and RYDER TRUCK RENTAL Plaintiff(s) reside(s) ut
INC.,

Se «i efandant(s) | county of New York

To the above named Defendant(s)
Pn are herely wut to answer the complaint in this action and to serve a copy

of your answer, of, If the complaint is not served with this summons, to serve a notice of appearance, on the Plaintiil’s
Attorney(s) within 20 days after the service of this summons, exclusive of the day of service (or within 30 days
after the service is complete if this summons is not personally delivered to you within the State of New York); and in

case of a failure to appear or answer, judgment will be taken against you by defeu!) ecreiiel demanded herein.
Dated, ew York, New York 7
ate My 15, 2019
Defendant's Address: “Steven 1 Louros, Esq,
Attorney(s) for Plai Ats)
Office and Post Office Address

1261 Broadway, Suite 1100
New York, New York 10001
(212) 481-5275

 

  
 
 

Notice; The nature of this action is personal injuries.

The relief sought is

Upoa your feljure to appear, judgment will he taken against you by default for the sum of $
with interest fram and the costs of this action,
 

 

 

(FILED: LER Page 2 of 10 FRR¥eND 4:560989/2019
WWSCEF DOC, NO. RECEIVED NYSCEF: 05/16/2019

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF KINGS

 

ceaueennennernenenne xX
ZHENBI YANG, Index No.

-against- VERIFIED
COMPLAINT
AHMED M GABALLA and RYDER TRUCK RENTAL
INC.,

Defendants.
--X

 

Plaintiff, by his attorney, STEVEN LOUROS, complaining of the
defendants alleges upon information and belief as follows:

1. That at all times hereinafter mentioned, plaintiff was and still is a
resident of the County, City and State of New York.

2. ‘At all times hereinafter mentioned, the defendant Ryder Truck
Rental Inc. was a resident of the State of New York located in Henrietta, New
York.

3. The cause of action arose in Kings County.

4, That at all times hereinafter mentioned, the defendant Ahmed M
Gaballa operated a certain 2016 motor vehicle with license plate number
6938MH.

5, That at all times hereinafter mentioned, the defendant Ryder Truck
Rental Inc. owned the aforementioned 2016 motor vehicle with license plate

number 6938MH.

2 of 9
E 4 Page 3 of 10. WeRyxe ND 4:520989/2019
poc. NO. 1 RECEIVED NYSCEF: 05/16/2019

 

 

6. At all times hereinafter mentioned, the defendant Gaballa drove the
aforesaid 2016 motor vehicle with the permission and consent of defendant Ryder
Truck Rental Inc.

7. Upon information and belief, that at all times hereinafter mentioned,
the Verrazano Bridge upper level near 101 Street in Kings County, in the State of
New York, was and still is a public roadway.

8. On July 13, 2018, plaintiff was the driver of a certain 2018 Isuzu
motor vehicle.

9.  Atthe date aforesaid, the vehicle driven by plaintiff was on the Upper
Level of the Verrazano Bridge near 101 Street in Kings County, New York.

10. At the date aforesaid, the defendant Gaballa was operating his said
2016 motor vehicle on the Upper level of the Verrazano Bridge near 101 Street in
Kings County New York.

lt. On the date aforesaid, the front of defendants’ vehicle came into
contact with the rear of plaintiff's vehicle.

12. The motor vehicle operated by Defendants was so carelessly and
negligently operated that plaintiff was thrown violently causing the injuries and

damages hereinafter alleged.

3 of 9
 

FILED: KINGS! COUNTY CCLERK 6 5 Page 4 of 1G: WaRye ND #:580989/2019
I¥YSCEF DOC. NO. 1 RECEIVED NYSCEF: 05/16/2019

 

13. Said collision and the resulting damages and injuries to this plaintiff
were caused solely by the negligence of the defendants, and no negligence of the
plaintiff contributed thereto.

14. The defendants were negligent in that they operated their motor
vehicle at a high and dangerous rate of speed; failed to have his motor vehicle
under proper control; failed to reduce his speed; failed to look in the direction to
observe plaintiff's vehicle; failed to slow down, or turn aside; failed to stop his
vehicle to prevent hitting the rear of plaintiff's vehicle; failed to yield the right of
way; failed to maintain a safe distance between the front of his vehicle and
plaintiffs vehicle; failed to exercise due care under the circumstances; failed to
make proper use of his brakes, steering and horn; failed to see that which was
there to be seen; failed to obey street markings and traffic control devices; failed
to repair and properly maintain the subject vehicle; failed to insure that the brakes,
steering and horn were functioning properly; all in violation of the provisions of
the Vehicle and Traffic Law of the State of New York and the traffic laws, rules
and regulations of the City of New York.

15. That plaintiff sustained physical injuries so that he became sick, sore,
lame and disabled; suffered, and still suffers and, upon information and belief,

will continue to suffer great mental anguish and bodily pain; that plaintiff was

4 of 9
KINGS f Page 5 of LO WQmye ND 4:590989/2019
W¥SCEF Doc. NO. 1 RECEIVED NYSCEF: 05/16/2019

 

 

confined to bed and home for a lengthy period of time and was unable to attend
to his usual duties.

16. That plaintiff has sustained a serious injury and an economic loss
greater than the basic economic loss as defined in Section $102 of the Insurance
Law of the State of New York.

17. The plaintiff's said injuries and damages were caused by the
negligence of the defendants, in the operation of their said motor vehicle in
violation of the statutes of the State of New York and the Ordinances of the City
of New York and without any fault or negligence of the plaintiff contributing
thereto in any manner.

18. As aresult of the foregoing, Plaintiff has been damaged in the sum
exceeding the jurisdictional limits of all lower courts which would otherwise have
jurisdiction.

WHEREFORE, the plaintiff demands judgment against the defendants for
damages in the sum exceeding the jurisdictional limits of all lower courts which
would otherwise have jurisdiction, together with the legal fees, costs and

disbursements of this action.

5 of 9
 

Page 6 of 107Rage|No#: 419989/2019

 

HYSCEF DOC. NO. 1

Dated: New York, New York
May 15, 2019

6 of 9

RECEIVED NYSCEF: 05/16/2019

Yours, etc.,

Steven Louros, Esq.
Attorney for Plaintiff

1261 Broadway, Suite 1100
New York, New York 10001
(212) 481-5275
Page 7 of 10}Page|Do#: 40

 

 

boc. NO, 1

VERIFICATION

The undersigned, being an attorney duly admitted to practice law in the
Courts of the State of New York, affirms that he is the attorney of record for the
plaintiff, that he has read the foregoing Verified Complaint and knows the
contents thereof, and that the same is true to his own knowledge, except as to
those matters stated therein to be alleged on information and belief, and that as to
those matters he believes it to be true.

The undersigned further states that the reason this affirmation is made by
him and not the plaintiff is that the plaintiff resides outside of the county wherein
the attorney for the plaintiff has his office.

The grounds of the undersigned’s belief and the source of his information
as to all matters not stated upon information and belief are based on the documents
contained in the file.

The undersigned affirms that the foregoing statements are true under the
penalty of perjury.

Dated: New York, New York 7 Ee
May 15, 2019 7 3

a
i

Steven Louros, Esq.

 

7 of 9
boc. NO. 1

 

 

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF KINGS

 

- wenn wae= Xx
ZHENBI YANG,

Plaintiff,

-against-

AHMED M GABALLA and RYDER TRUCK
RENTAL INC.,

Defendants.

x

 

Page 8 of 1O7NQBS|No#: 320989/2019
RECEIVED NYSCEF: 05/16/2019

Index No.

CERTIFICATE
PURSUANT TO
COURT RULE
130-1.1a

PLEASE TAKE NOTICE, that pursuant to 22 NYCRR 130-1.1(a), the

undersigned, an attorney admitted to practice in the courts of New York State,

certifies that, upon information and belief and reasonable inquiry, (1) the

contentions contained in the annexed document are not frivolous and that (2) if

the annexed document is an initiating pleading, (i) the matter was not obtained

through illegal conduct, or that if it was, the attorney or other persons responsible

for the illegal conduct are not participating in the matter or sharing in any fee

earned therefrom and that (ii) if the matter involves potential claims for personal

injury or wrongful death, the matter was not obtained in violation of 22 NYCRR

1200.41-a.

Dated: New York, New York
May 15, 2019 Yours, ete.,

—_—

 

sts! Steven Louros, Esq.

B of 3
cNGS CHR PYI4EB Page 9 of LOMNABeINH: 519989/2019
WYSCEF DOC. NO. 1 RECEIVED NYSCEF: 05/16/2013

 

 

 

 

INDEX NO. YEAR 2019
SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF KINGS
ZHENBI YANG, OO
Plaintiff(s),
-against-

AHMED M GABALLA and RYDER TRUCK RENTAL INC.,

Defendant(s).

 

SUMMONS WITH NOTICE; VERIFIED COMPLAINT

 

Signature (Rule 130-1.1-a)

 

STEVEN LOUROS, ESQ.

Attorney for Plaintiff
Office and Post Office Address, Telephone Number
1261 Broadway, Suite 1100
New York, New York 10001
(212) 481-5275

9 of 9
: : a ; 2 a} Page 10 of 1G RRR¥eND 4:519989/2019
NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 06/03/2019

 

 

 

 

SUPREME COURT COUNTY OF KINGS
OF THE STATE OF NEW YORK
Plaintiff,
ZHENBI YANG INDEX# 510989/2019
-~ AGAINST --- AFFIDAVIT OF SERVICE
AHMED M. GABALLA, ET. ANO.
Defendant,
STATE OF NEW YORK)
)S5.
COUNTY OF ALBANY )

BILLIE JO WILLIAMS being duly sworn, deposes and says:

That is over the age of eighteen years and is not a party to this action.

That on the 23rd day of May, 2019, served the Summons with Notice and Verified
Complaint, Notice of Electronic Filing at 2:30 p.m. on RYDER TRUCK RENTAL, INC., an
authorized foreign corporation, one of the defendants in this action by personally delivering to
and leaving with a person, SUE ZOUKY, a white female with grey hair, light eyes
approximately 63 years of age, 5'0 and 128 lbs authorized by the Secretary of State to receive
such service, at the office of the Department of State in the City of Albany, New York,
duplicate copies thereof together with the sum of $40.00 (forty dollars), the statutory fee.

 

“BILLIE JO WILLIAMS

Sworn before me this

23rd ay of May, 2019
adh

L. Genes A, aa
4787475

Notary Public - State of New York

Residing in Albany County

Commission Expires May 31, 2019

 

1 of 1
